UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6369


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

WILLIAM CARL WELSH,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:11-hc-02209-D-JG)


Submitted:   March 31, 2014                 Decided:   April 3, 2014


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Thomas G. Walker, United States Attorney, R.A.
Renfer, Jr., Assistant United States Attorney, Michael E.
Lockridge, Special Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Carl Welsh appeals the district court’s order

committing him as a sexually dangerous person under the Adam

Walsh Child Protection and Safety Act of 2006, 18 U.S.C. § 4248

(2012).    We affirm.

            To       civilly       commit      a       person      pursuant    to   18   U.S.C.

§ 4248,    the       government         must       prove      by    clear     and   convincing

evidence that the individual “(1) has engaged or attempted to

engage in sexually violent conduct or child molestation . . . ,

(2)    suffers       from    a     serious      mental         illness,     abnormality,     or

disorder,      and    (3)     as    a   result         would    have   serious      difficulty

refraining from sexually violent conduct or child molestation if

released.”       United States v. Comstock, 627 F.3d 513, 519 (4th

Cir. 2010) (internal quotation marks and alteration omitted).

“When applying the clear and convincing standard, the court must

identify credible supporting evidence that renders its factual

determination highly probable.”                         United States v. Antone, 742

F.3d    151,     159        (4th    Cir.       2014)         (internal      quotation     marks

omitted).      Clear and convincing evidence is that which supports

“a firm belief or conviction, without hesitancy, as to the truth

of the allegations sought to be established.”                                  Id. (internal

quotation marks omitted).

            On       appeal,       we    review          a    district      court’s      factual

findings under § 4248 for clear error and its legal conclusions

                                                   2
de novo.        United States v. Wooden, 693 F.3d 440, 451 (4th Cir.

2012).     Accordingly, “[i]f the district court’s account of the

evidence       is   plausible   in    light   of     the      record       viewed    in    its

entirety, [we] may not reverse it.”                       Id. (internal quotation

marks    omitted).        “Nevertheless,        .    .    .    we    may    set     aside   a

district       court’s    factual      findings      if       the    court        failed    to

properly take into account substantial evidence to the contrary

or its factual findings are against the clear weight of the

evidence considered as a whole.”              United States v. Springer, 715

F.3d    535,    545    (4th   Cir.    2013)   (internal         quotation         marks    and

alteration omitted).

               Welsh   first    argues   that       the    district        court     clearly

erred by focusing on his past criminal conduct and ignoring the

fact that he had been able to refrain from sexually violent

conduct    and        child    molestation      while         unsupervised          in     the

community.          We conclude that the district court did not err by

emphasizing         Welsh’s    past    criminal      conduct,         as     it     provided

valuable       insight   on    Welsh’s   likelihood           of    reoffending.           See

Wooden, 693 F.3d at 458 (describing prior criminal conduct as “a

critical part of the answer” in civil commitment proceedings).

Welsh’s prior criminal conduct demonstrated that:                             (1) strict

supervision is not a deterrent to Welsh; (2) Welsh is willing to

go to elaborate measures to avoid detection; (3) Welsh has a

pattern of giving gifts or money to his victims in exchange for

                                          3
sexual favors and silence; and (4) Welsh has spent little time

in the community between sanctions.

            We also conclude that the court did not ignore Welsh’s

recent    conduct.         Rather,   the    record      reveals   that   Welsh     has

repeated the same patterns and has shown little to no signs of

reform.    Specifically, Welsh’s fantasies have not subsided, as

he   reported      having     fantasies        about     prepubescent     males    as

recently   as   2009.        Welsh   has       also   continued   his    pattern   of

giving gifts to groom potential victims by buying commissary

items for younger-looking inmates.                     His grooming of younger-

looking inmates while awaiting the civil commitment hearing also

establishes that Welsh’s behavior has remained unmodified by the

threat of sanctions.          Thus, far from ignoring recent events, the

court found that Welsh’s recent behavior was consistent with

Welsh’s “abysmal” criminal history.

            Although Welsh attempts to place a positive spin on

his time in Belize by noting that he did not engage in any

sexual    activity    with     children        while    unsupervised     there,    we

conclude    that     the    district       court      did   not   clearly   err    by

rejecting that interpretation of the evidence.                    See Anderson v.

City of Bessemer City, 470 U.S. 564, 574 (1985) (holding that,

“[w]here there are two permissible views of the evidence, the

factfinder’s choice between them cannot be clearly erroneous”).

Indeed, Welsh’s flight demonstrates that he is still willing to

                                           4
go   to    elaborate       measures      to   avoid        detection.        Moreover,     his

activities with prostitutes in Belize only confirm the district

court’s conclusions that Welsh is still sexually preoccupied and

that      Welsh    lied     about    his      sexual       urges     at    the     commitment

hearing.

              We    further        conclude         that    Welsh’s       citation    to   the

opinion of Dr. Plaud is also unavailing, as the district court

discredited        Dr.    Plaud’s     opinion        and     found    more      credible   the

opinions of Drs. Arnold and Perkins.                       Welsh has not provided any

reason      to     second       guess     the        district      court’s       credibility

determination.            See United States v. Hall, 664 F.3d 456, 462

(4th      Cir.     2012)     (noting       that       this      court      is    “especially

reluctant” to second guess district courts’ evaluation of expert

credibility        and     assessment         of      conflicting         expert     opinions

(internal quotation marks omitted)).

              Welsh      next    argues       that     the    district       court   clearly

erred by not giving enough weight to the fact that Welsh will be

subject to lifetime supervision if released.                              We conclude that

the district court adequately weighed the potential effect of

Welsh’s      lifetime       term    of     supervised         release      and     thoroughly

considered Welsh’s options for treatment inside and outside the

prison environment.              It was not clear error for the district

court to: (1) conclude that Welsh would receive better treatment

in prison; and (2) minimize the effect of the lifetime term of

                                                5
supervised release in light of Welsh’s utter failure to abide by

the terms of supervision in the past.

           Because Welsh has failed to demonstrate clear error,

we affirm the judgment of the district court.               We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                       6